FILED
                              NOT FOR PUBLICATION                           JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUILLERMO SIORDIA JUAREZ;                        No. 10-71694
MARIA BARRON,
                                                 Agency Nos. A095-105-419
               Petitioners,                                  A075-762-161

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Guillermo Siordia Juarez and Maria Barron, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed more than two years after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

establish that they filed their motion within 90 days of discovering the alleged

ineffective assistance, see Iturribarria, 321 F.3d at 897-99 (limitation period may

be equitably tolled until petitioner meets with attorney to discuss case and learns of

previous ineffective assistance of counsel); Socop-Gonzalez v. INS, 272 F.3d 1176,

1196 (9th Cir. 2001) (en banc) (90-day limitation period begins to run from the day

the error is discovered).

      Because the BIA did not abuse its discretion in denying the motion as

untimely, we do not reach petitioners’ contentions regarding the underlying merits

of the motion to reopen.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71694